Title: From George Washington to the Commissioners for the Federal District, 24 July 1791
From: Washington, George
To: Commissioners for the Federal District



Gentlemen,
Philadelphia July 24th 1791.

I have received from Mr Peter the inclosed letter proposing the erection of Warves at the New City, between Rock Creek and Hamburg. My answer to him is, that the proposition is worthy of consideration, and that the transaction of whatever may concern the public at that place in future being now turned over to you, I have inclosed the letter to you to do thereon whatever you may think best, referring him at the same time to you for an Answer.
The consequences of such Wharves as are suggested by Mr Peter will no doubt, claim your first attention—next, if they are deemed a desireable undertaking, the means by which the work can be effected with certainty and dispatch—and lastly, the true and equitable proportion which ought to be paid by Mr Peters towards the erection of them. I am, Gentlemen, with perfect consideration Your most Obedt Servt

Go: Washington

